On Motion for Rehearing.
Appellant Fannie Rowland, in a motion for rehearing, calls our attention to an expression used in the original opinion, wherein we say, “Appellants (Fannie Rowland et al.)” contend on appeal certain things. She asks that we either withdraw the language or explain and clarify it, for she insists that she alone appealed, and therefore there is only one appellant. We note by the judgment entered it was against Fannie Rowland, her husband, Ray Rowland, and Emma Cole, and that each of them excepted and gave notice of appeal. Fannie Rowland and her husband, Ray Rowland, perfected their appeal by giving the necessary bond. Emma Cole did not file an appeal bond. Briefs filed indicate that Fannie Rowland alone sought reversal. We have again examined the pleadings in which relief was sought and while it is true the husband was referred to as joining the wife “pro forma” we did not attempt to criticise his status throughout the controversy; the pleadings referred to both Fannie Rowland and Ray Rowland in the plural. No point was made in the record that the husband was not in fact a party litigant along with the wife, and for sake of brevity we did not discuss it. Article 1983, R.C.S. makes the husband an indispensable party plaintiff to the wife’s suit, in the absence of a showing that he refused to join her. We treated him as such in this case, even though he did join pro forma. We are glad to make this clarification of the original opinion. However, we fail to see how the designation made by us can affect the conclusions reached.
Reference is made in the motion to expressions found in appellee’s brief referable to an attorney who purchased from Mrs. Rowland such interest as she had in the land. We did not consider that deal *917affected the admittedly sole question of whether or not the trial court had jurisdiction of the points involved, and still believe we were correct in it.
Movant earnestly insists that if given an opportunity she can and will show many things in connection with the approval of the final account of the executor which materially affect its validity. Those matters were not before us in the appeal considered and we find no authority for reversing the case to have them presented to the trial court.
Fannie Rowland, appellant and movant here, says that she relied alone upon the holding in McClellan v. Mangum, 33 Tex.Civ.App. 193, 75 S.W. 840, to support her contentions. She complains because we did not discuss that case. We studied that decision before writing our opinion and did not think it applicable to the point involved. We have again read it and are of the same opinion. We have no fault to find with what is ■ there said, under the facts. In that case, one Baker died intestate, and White was appointed administrator of his estate. White administered the estate for a while and before the administration was finished he died. At his death, Baker’s estate was indebted to the administrator and the administrator was indebted to the estate. White left a will, in which McClellan was named executor, but it is not shown that the estate was to be administered independent of the probate court. Thereafter, Mangum was appointed administrator de bonis non of the estate of Baker. McClellan as executor under White’s will filed a purported final account for White, the previous administrator of Baker’s estate. Court held that the probate court had no jurisdiction to hear a final account filed by McClellan. That the estate of Baker had not been fully administered by White prior to his death and McClellan did not succeed to the authority vested in White. That when White died before the administration was completed, his relation as administrator to the Baker estate ceased. In the case before us, Moore was independent executor of the Cole estate. The estate was fully administered and trust performed. Moore filed his final account before his death, asking to be reimbursed from the estate for excess expenditures made by him in the performance of the trust created in the will. Moore’s executrix intervened and asked that the report of her testator be determined. We think the cited case, under the facts there involved, is not controlling in the case before us under the facts disclosed.
The motion for rehearing is overruled.